Carl Giles v. Dept. of Mental Health & Mental Retardation, Waco Center for Youth















IN THE
TENTH COURT OF APPEALS
 

No. 10-01-052-CV

     CARL GILES,
                                                                              Appellant
     v.

     STATE OF TEXAS DEPARTMENT
     OF MENTAL HEALTH AND
     MENTAL RETARDATION,
     WACO CENTER FOR YOUTH,
                                                                              Appellee
 

From the 74th District Court
McLennan County, Texas
Trial Court # 97-1126-3
                                                                                                                

MEMORANDUM OPINION
                                                                                                                
 
      Carl Giles filed a notice of appeal on December 8, 2000.  The clerk’s record was filed on
February 13, 2001.  The court reporter notified us that Giles had not paid for the record to be
prepared for appeal, and we notified Giles that his failure to pay or make arrangements to pay for
the reporter’s record would result in the submission of this appeal on the clerk’s record alone.  We
received no response.  The time has passed for Giles to file a brief and he has not filed a brief nor
a motion for extension of time to file the brief.
      On June 29, we informed Giles that this cause would be dismissed for want of prosecution
unless he or any party desiring to continue the appeal filed a response showing grounds for
continuing the appeal.  Tex. R. App. P. 38.8(a)(1).  We have not received a response.
      Appellate Rule 38.8(a)(1) provides that if an appellant fails to timely file a brief, the Court
may:
dismiss the appeal for want of prosecution, unless the appellant reasonably explains the
failure and the appellee is not significantly injured by the appellant’s failure to timely file
a brief.

Id. 38.8(a)(1).
      We have not received any communication from Giles since February.  Accordingly, we
dismiss the appeal for want of prosecution.  Id. 38.8(a)(1).  Costs are taxed against Giles.
 
                                                                         PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Dismissed for want of prosecution
Opinion delivered and filed August 15, 2001
Do not publish